UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1740



JENNIFER YAWA SEDODO SMITH,

                                                            Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                            Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A28-068-154)


Submitted:   December 13, 2004              Decided:   January 25, 2005


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Marc Seguinot, SEGUINOT LAW FIRM, McLean, Virginia, for Petitioner.
Peter D. Keiser, Assistant Attorney General, Ernesto H. Molina,
Jr., Senior Litigation Counsel, Barry J. Pettinato, Senior
Litigation Counsel, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Jennifer Yawa Sedodo Smith, a native and citizen of

Ghana, petitions this court for review of an order of the Board of

Immigration         Appeals   (Board)     denying        her    motion      to    reopen

deportation proceedings.            Though she does not dispute the Board’s

finding      that    her   motion   to   reopen    was    untimely     filed,      Smith

contends that the Board abused its discretion in failing to employ

its sua sponte authority to grant the motion to reopen.                          We find

that    we     lack     jurisdiction      to     review        this   claim.         See

Calle-Vujiles v. Ashcroft, 320 F.3d 472, 474-75 (3d Cir. 2003);

Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir. 2002); Luis v. INS,

196 F.3d 36, 40-41 (1st Cir. 1999).

               Smith also contends that the Board violated her right to

due process when it granted her voluntary departure pursuant to its

order of January 11, 2001, but failed to advise her of the

consequences of failure to depart.               In addition, she asserts that

the    Board    exceeded      its   authority     in     granting     her    voluntary

departure pursuant to the same order.                  As the January 11, 2001

order is not before us in this appeal, we lack jurisdiction over

these claims as well.          See Stone v. INS, 514 U.S. 386, 394, 405-06

(1995).

               We accordingly dismiss the petition for review.                        We

dispense with oral argument because the facts and legal contentions




                                         - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DISMISSED




                              - 3 -